UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-4958


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONNIE LEE CURRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:10-cr-00063-MR-1)


Submitted:   May 10, 2012                    Decided:   May 25, 2012


Before WILKINSON, NIEMEYER, and DIAZ, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Henderson Hill, Director, Ross H. Richardson, First Assistant
Federal Defender, Charlotte, North Carolina, for Appellant.
Anne M. Tompkins, United States Attorney, David A. Thorneloe,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              From      December    2009    through       March     2010,      Donnie       Lee

Curry engaged in several sexually explicit on-line chats with an

undercover detective he believed to be an eleven-year-old girl.

When    he    attempted      to    meet    the     girl       in   person,      Curry       was

arrested.          He    subsequently       pled     guilty        to    one       count     of

attempting to entice and coerce a minor to engage in criminal

sexual activity, in violation of 18 U.S.C. § 2422(b) (2006).

The district court sentenced Curry to 168 months in prison, the

bottom of the advisory Guidelines range, and ordered that he

reimburse the United States for his court-appointed attorney’s

fees.         Curry     timely     appeals,       challenging           the    substantive

reasonableness of his sentence and the reimbursement order.                                 We

affirm in part, vacate in part, and remand to the district court

for partial resentencing.

              We   review    a     sentence      under    a    deferential         abuse     of

discretion standard, which requires consideration of both the

procedural and substantive reasonableness of a sentence.                                   Gall

v. United States, 552 U.S. 38, 51 (2007).                           Where there is no

procedural      error,      and    none    is    alleged       here,     we    review       the

substantive reasonableness, “tak[ing] into account the totality

of the circumstances.”               Id.        If the sentence is within the

appropriate Guidelines range, we apply a presumption on appeal

that    the   sentence      is    reasonable.        United        States     v.    Mendoza-

                                            2
Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).                   Such a presumption

is rebutted only by a showing “that the sentence is unreasonable

when measured against the [18 U.S.C.] § 3553(a) [2006] factors.”

United   States    v.   Montes-Pineda,         445 F.3d 375,    379    (4th    Cir.

2006) (internal quotation marks omitted).

           Curry sought a sentence below the advisory Guidelines

range, citing his lack of a criminal past, his good employment

record, and the depression he suffered at the time he committed

his offense.       Observing that Curry’s conduct continued over a

period of months and that he demonstrated an intent to engage in

the acts he discussed online, the court concluded that a within-

Guidelines   sentence         was   appropriate      based    on    the    nature    and

circumstances of the offense, the need to protect the community

from   Curry,   and     the    need   to     deter   others    from       engaging   in

similar criminal behavior.

           Curry        contends       his     sentence        is     substantively

unreasonable because the court failed to give adequate weight to

the reasons he cited for a variance.                 We disagree.          The court’s

reasons for the sentence imposed were consistent with the 18

U.S.C. § 3553(a) sentencing factors and Curry’s claim that the

court should have accorded more weight to his arguments fails to

overcome the presumption of reasonableness accorded his within-

Guidelines sentence.            See United States v. Jeffery, 631 F.3d
669, 679 (4th Cir.) (“[D]istrict courts have extremely broad

                                           3
discretion when determining the weight to be given each of the

§ 3553(a) factors.”), cert. denied, 132 S. Ct. 187 (2011).

              Turning to Curry’s challenge to the district court’s

order    directing         reimbursement       of    court-appointed        attorney’s

fees, courts are authorized to require repayment of funds for

appointed counsel upon a finding that “funds are available for

payment from or on behalf of a person furnished representation.”

18 U.S.C. § 3006A(f) (2006).            We recently held, in United States

v.   Moore,    666 F.3d 313,   320-24         (4th    Cir.   2012),   that   “the

district court must base the reimbursement order on a finding

that there are specific funds, assets, or asset streams (or the

fixed right to those funds, assets or asset streams) that are

(1) identified by the court and (2) available to the defendant

for the repayment of court-appointed attorneys’ fees.”                         Id. at

322.

              Here, as the Government concedes, the district court

failed   to    make    the    fact-finding      determinations         identified    in

Moore.    Accordingly, we vacate that part of Curry’s sentence

requiring him to pay court-appointed attorney’s fees, and remand

for resentencing as to this issue only, consistent with this

decision and our decision in Moore.

              We    affirm    Curry’s      conviction,        which    he   does    not

challenge on appeal.          We affirm Curry’s sentence in all respects

except   as    to    the    direction   that        Curry    repay    court-appointed

                                           4
attorney’s fees.   We vacate that portion of the judgment, and

remand for reconsideration of that issue.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                AFFIRMED IN PART,
                                                 VACATED IN PART,
                                                     AND REMANDED




                                  5